                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


ENCOMPASS HOME & AUTO                    )
INSURANCE COMPANY,                       )
                                         )
      Plaintiff,                         )
                                         ) CIVIL ACTION FILE NO.
v.                                       ) 4:19-cv-00079-RSB-CLR
                                         )
H.D. STEVENS HOLDING                     )
COMPANY, INC. d/b/a STEVENS              )
HALE & ASSOCIATES,                       )
                                         )
      Defendant.                         )

                    CONSENT ORDER STAYING CASE PENDING
                              MEDIATION

      This matter having come before the Court on Plaintiff and Defendant’s

Consent Motion to Stay Case Pending Mediation, and for good cause shown, said

Motion is GRANTED. The case proceedings in their entirety, including any ruling

on Defendant’s Motion for Judgment on the Pleadings, are hereby stayed for 90

days, through and including February 17, 2020. In the event mediation does not

resolve the case, discovery still remains stayed pending disposition of Defendant’s

Motion for Judgment on the Pleadings as this Court previously ordered on

September 12, 2019 (Doc. 20).



      SO ORDERED this 26th day of November, 2019.
________________________________
 __
  _______
        __________
                 ____
                    _____
UNITTED STATES
UNITED  STATES 0$* *,675
                0$*,675$7(    JUDGE,
SOUTHERN DISTRICT OF GEORGIA
